Citation Nr: 0127251	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  99-08 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Los Angeles, California.  In a February 2001 decision, the 
Board remanded this matter primarily to determine whether the 
appellant wished to continue his appeal and if so, to 
complete evidentiary development.  The veteran or his 
representative did not respond with a withdrawal in 
accordance with 38 C.F.R. § 20.204, therefore, the matter 
continues on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran had a degree of social and occupational 
impairment that was manifested by a history of interpersonal 
conflicts in the workplace, poor anger control, and violence; 
he had recurrent suicidal ideations and sleep disturbances.

4.  The veteran did not have gross impairment of thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or his own name.  The 
veteran is not a persistent danger to himself or others.

5.  The veteran did not have total social and occupational 
impairment. 





CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.130 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, (hereafter the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2001)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the expanded duty to 
assist law applies.  Id.

The Board finds that the claim has been adequately developed 
pursuant to the VCAA.  In this regard, there is no indication 
of the existence of any outstanding Federal government or 
other record that could substantiate the claim for an 
increased evaluation for PTSD.  The RO advised the appellant 
by rating decision dated in October 1998 of the appropriate 
diagnostic code and the criteria for a 100 percent evaluation 
for PTSD.  The veteran was also apprised of the results of 
the VA examination from April 1998.  In a letter to the 
veteran dated in April 2001, the RO advised him of what 
evidence or information was needed and the respective 
parties' responsibility for obtaining the evidence.  The 
veteran was afforded a thorough VA examination in April 1998 
and was scheduled for an additional VA examination in May 
2001, but failed to report.  Accordingly, the Board finds 
that the development and notification requirements of the 
VCAA have been met.  In sum, VA has made more than reasonable 
efforts to develop the record to the fullest extent feasible 
given the lack of cooperation of the claimant.

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (Post-traumatic stress 
disorder).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. § 
4.130 (2001).

Service connection for PTSD was granted initially by rating 
decision dated in January 1993.  The initial disability 
rating was 50 percent.  The veteran filed for an increased 
rating for PTSD in January 1998.  The rating was increased to 
70 percent by rating decision dated in May 2000.

Records from J & J Medical Associates indicate that the 
veteran was under the care of Dr. N.A.J. from March 1997 
through January 1998.  The veteran complained of depression 
when first seen by Dr. J. in March 1997.  The medical history 
discloses that he was being seen at the mental health center 
at Loma Linda since 1985.  The veteran was in Vietnam for 15 
months in the infantry and was a prisoner of war (POW) for 
five days.  He stated that he killed the guards and escaped 
and spent 17 days in the Cambodian jungle trying to reach 
South Vietnam.  The veteran reported current difficulty with 
sleeping and only sleeping one hour at a time.  He is able to 
sleep during the day.  He experiences nightmares and 
flashbacks.  His energy and concentration vary, but he feels 
that his concentration is deteriorating.  His appetite is 
"okay."  He questions whether "going thru the pain" is 
worth it, but does not want to kill himself.  His releases 
are his motorcycle, his guitar, and semi-pro football.  He 
reported that he has been "fighting VA" for 17 years to 
receive an 100 percent disability rating for his PTSD, but 
has a 50 percent evaluation for psychiatry.  In 1990, he went 
through a PTSD program for 12 weeks at American Lake VAMC.  
He had been seen by M.M. once a week, but had not done so 
recently.  The veteran's current medications were Prozac, 
BuSpar, and Trazodone.

The veteran disclosed that his medication did help.  He 
reported no suicide attempts or hospitalizations other than 
that at American Lakes.  He denied having any problems before 
Vietnam.  The veteran worked in an assembly line at AMC for 
one month after Vietnam and has had various employments since 
then.  He worked on a railroad for eight years and last 
worked in 1991.  The examination revealed the veteran was 
casually dressed and had good hygiene.  He was cooperative 
and spoke in a normal rate and tone.  He was alert and 
oriented to person, place, time, date, and situation.  His 
fund of knowledge was average; his proverb interpretation was 
intact.  He knew the name of the president and vice 
president.  His memory was "okay" with 3/3 object 
immediately and 2/3 objects after five minutes.  His mood was 
depressed and his affect was constricted.  Thought processes 
were goal oriented.  He denied suicidal ideations and 
homicidal ideations.  His judgment was normal and his insight 
was fair.  The pertinent diagnostic impression was as Axis I: 
PTSD Depressive D/O, NOS.  His global assessment of 
functioning (GAF) scale score was 69.  

The veteran was seen once a month from April through November 
1997, and in January 1998, complaining of depression on and 
off.  He continued to have nightmares and flashbacks at times 
throughout this period, but reported having less in September 
and October 1997 and more in November 1997.  His energy and 
concentration varied.  He began reporting mood swings in 
August 1997, which continued through October 1997.  He also 
reported sleeping better in October 1997 with fewer 
nightmares and flashbacks.  He felt the medication helped him 
to function.  His affect remained constricted throughout 
treatment, but less so in July, September and October 1997.  
His thought content was goal oriented with looseness of 
association noted.  His thought content revealed no 
psychosis, suicidal, or homicidal ideation.  His mood was 
depressed throughout treatment, with a less depressed mood in 
September 1997 and an increase in November 1997.  He reported 
feeling more depressed and anxious in January 1998; he also 
reported having more nightmares and flashbacks.

When the veteran came under Dr. J's care in March 1997, he 
was on Prozac 60 mg poq. a.m., Trazodone 100 mg po q.h.s., 
and BuSpar 20 mg po t.i.d.  The veteran remained on the same 
medication until November 1997, when Trazodone was increased 
to 150 mg. po q.h.s.  In January 1998, Klonopin .5 mg po 
q.h.s. was prescribed and Trazodone was reduced from 150 mg. 
po q.h.s. to 100 mg, to be taken at night instead of the 
afternoon.  The veteran and Dr. J discussed the veteran's 
marital problems, family problems, and relationships with 
friends.  They also discussed the veteran's difficulty with 
the time of year in November 1997 and January 1998.  Dr. J 
wrote in a letter addressed to the Department of Social 
Services in January 1998 that the veteran could not deal with 
people, had nightmares and flashbacks, and suicidal thoughts.  
She further stated that he was unable to follow instructions 
and hold down a job.  Dr. J concluded that the veteran was 
disabled and could not work.

The veteran underwent a VA examination in April 1998.  The 
veteran described his early childhood on a farm in Milwaukee, 
Wisconsin.  He denied a family history of psychological 
problems or substance abuse.  He denied being physically, 
emotionally, or sexually abused as a child.  He was drafted 
by the Army, but decided to enlist in the Marines.  The 
veteran denied any problems with adjusting to the military.  
He reported spending February 1970 to February 1971 in 
Vietnam.  The veteran had complaints of anxiety in February 
1970, but no psychiatric illness was diagnosed while the 
veteran was in the military.  

The veteran served as an infantryman.  He described combat 
experiences as involving 'combat and recon patrols' and being 
under enemy fire.  He reported a turbulent readjustment to 
civilian life that included daring people to spit on him, 
picking fights, and acting 'weird' in his sleep.  He related 
that he began to lie about having been a Marine because he 
thought he was discriminated against in employment because of 
his military service.  The veteran described a varied 
employment history, including both long-term employment and 
short-term.  He claimed to 'know how to handle people'; 
however, the examining physician opined that his employment 
history suggested interpersonal conflicts with co-workers and 
supervisors that have impaired his ability to maintain 
employment.  The veteran reported rare marital and occasional 
family problems.  He watches his granddaughter and refrains 
from drinking alcohol or doing anything to jeopardize her.

The veteran stated that he preferred to sleep in the daytime 
for 3-4 hours and did not sleep much at night.  He enjoys 
playing with his grandchildren.  He used to enjoy 
motorcycling and playing guitar.  His current recreational 
activities include watching TV, taking naps, doing artwork 
involving sports trading cards, writing music and comedy.  
The veteran revealed some legal problems in the late 1980s 
involving an assault and drug possession.  His wife, present 
during the interview, denied any physical violence against 
her or her children.  She indicated that his violent 
episodes, characterized by punching through doors and walls 
and smashing things, had diminished over the preceding 15 
years.  The veteran reported having suicidal thoughts two or 
three times a month, but readily agreed that he currently had 
no thoughts, plans, or intentions to harm himself or others.

The veteran indicated that he first consumed alcohol in 1970 
and last drank in 1997.  He used amphetamines at least 3-4 
times a week when he worked two full-time jobs.  His last 
reported use was six to eight months before the examination.  
He stated that he first used marijuana at age 23 and now uses 
it 'once before bed to help me get to sleep.'  As part of his 
treatment for PTSD, the veteran received drug treatment at 
the American Lakes VA.  

The veteran demonstrated several symptoms of PTSD: exposure 
to traumatic event(s), persistently reexperiencing the 
traumatic event(s), persistent symptoms of increased arousal 
not present before the trauma, and significant distress or 
impairment in social, occupational, or other functioning.  
The veteran's reexperiencing or reliving traumatic events was 
triggered by sounds, such as, children crying, or smells.  
The veteran did not show any avoidance of activities, places, 
or people associated with traumatic events.  He has "made a 
project of learning about (the Vietnam War)," watching TV 
and movies.  The veteran underwent a Personality Inventory, 
but the resulting profile was determined to be "invalid and 
clinically uninterpretable due to a highly elevated score on 
a measure of inconsistent responding."  The examiner found 
"abundant" evidence of a history of interpersonal conflicts 
in the workplace, especially with authority figures, and 
chronic problems with poor anger control and violence.  The 
examiner opined that these symptoms have definitely impaired 
the veteran's inability to maintain employment and have also 
caused a degree of marital disruption.  The examiner also 
noted some emotional distress insofar as the veteran was 
irritable and angry throughout the interview.  The pertinent 
DSM-IV diagnostic impression was Axis I-post-traumatic stress 
disorder, chronic; severity: mild to moderate.

The veteran presented to Loma Linda VAMC for treatment in 
March 1999.  His initial complaints were depression, 
isolation, hypervigilance, suicidal ideation, and insomnia.  
The medical history indicated the veteran began to experience 
a relapse in his chronic PTSD four months prior to admission.  
He disclosed having had feelings of depression and isolation.  
He indicated that he stayed at home and 'bunkered up.'  He 
stated that he was having nightmares and constant intrusive 
thoughts about Vietnam.  He reported that he had suicidal 
thoughts once an hour, but he denied any suicidal attempts; 
he indicated that he would succeed if he made an attempt.  He 
denied audio-visual hallucinations.  He reported that he had 
insomnia in the past, but was currently getting between four 
and six hours of sleep per night.  The veteran's energy had 
decreased over three to four months.  The examination 
indicated that his mood was angry and his affect was full.  
His thought process was tight.  His insight and judgment were 
fair.  He was alert and oriented times three.  The veteran 
was unable to attend group therapy because he had been 
admitted towards the end of the week.  He was discharged in 
five days.  The pertinent diagnostic impressions were Axis I-
PTSD exacerbation and Axis V-GAF 45.  The veteran was 
instructed that he was not disabled and that he may return to 
work.

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2000); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

A review of the record reveals that the veteran does not meet 
the requirements for a 100 percent rating.  The most 
favorable evidence supporting the veteran's claim is the 
January 1998 report of Dr. J. stating the veteran could not 
work.  This report is one paragraph long and contains no 
detailed findings or history to support the conclusion.  The 
records from the physician's actual treatment are likewise 
not fully consistent with the conclusion, and do not show 
findings consistent with the schedular criteria for a 100 
percent evaluation.  In this regard, the Board notes that the 
RO has granted a total rating based upon individual 
unemployability.

In contrast to this positive evidence, the Board finds the 
negative evidence far more persuasive.  In April 1998, the VA 
examiner concluded that the veteran's PTSD symptoms have 
definitely impaired his ability to maintain employment; 
however, the examiner did not indicate that the level of 
impairment was total impairment.  The veteran only indicated 
some social impairment, such as occasional family problems, 
rare marital problems, and a history of interpersonal 
conflict with co-workers, especially persons in positions of 
authority.  Approximately one year later when discharged from 
Loma Linda VAMC in April 1999, it was determined that the 
veteran was not disabled and he was permitted to go back to 
work if he chose to.  The medical evidence of record did not 
demonstrate gross impairment of thought processes or 
communication, persistent delusions or hallucinations, or 
disorientation to time or place.  The veteran had continuous 
suicidal ideation, but he made clear in April 1999 that he 
had no intention of acting on his thoughts.  The veteran and 
his spouse both disclosed at the VA examination that the 
veteran's violent behaviors have ceased, the spouse 
indicating a decrease over the last 15 years and the veteran 
dating his last violent act in 1989.  When the veteran's 
memory was evaluated in March 1997 by Dr. J., it was found to 
be "okay" with 3/3 object immediately and 2/3 objects after 
five minutes.  The VA examiner in April 1998 determined that 
memory was intact, both as to recent and remote events.  The 
VA examiner concluded that the veteran did not demonstrate an 
inability to perform activities of daily living, noting that 
the veteran's grooming and hygiene appeared adequate. When 
the veteran presented to Loma Linda VAMC in March 1999, his 
grooming was described as "good."  In view of this record, 
the Board must conclude that the most probative medical 
evidence in this case is overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.  Accordingly, the veteran has not 
demonstrated that he meets the criteria for a 100 percent 
evaluation under Diagnostic Code 9411.

ORDER

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

